NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 19-3591
                                     ______________

                            UNITED STATES OF AMERICA

                                             v.

                    DAVID MORRISSEY, a/k/a David Smentkowski,
                                          Appellant
                               ______________

                     On Appeal from the United States District Court
                             for the District of New Jersey
                     (D.C. Criminal Action No. 1-18-cr-00454-001)
                         District Judge: Hon. Renee M. Bumb
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                Monday, June 15, 2020
                                  ______________

                     Before: CHAGARES, PORTER, and FISHER,
                                  Circuit Judges

                                  (Filed: June 16, 2020)

                                     ______________

                                        OPINION
                                     ______________





 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PORTER, Circuit Judge.

       David Morrissey violated the terms of his supervised release that he was serving

for another crime. Citing his history of recidivism and need for correctional treatment, the

District Court sentenced Morrissey to six months’ imprisonment and a new five-year

term of supervised release. Morrissey timely appealed. Because the District Court did not

abuse its discretion when it sentenced Morrissey, we will affirm.1

       On appeal, Morrissey challenges the substantive reasonableness of his five-year

term of supervised release. We review the substantive reasonableness of a sentence for

abuse of discretion. See United States v. Woronowicz, 744 F.3d 848, 851 (3d Cir. 2014).

We will affirm a sentence “unless no reasonable sentencing court would have imposed

the same sentence on that particular defendant for the reasons the [sentencing] court

provided.” United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc). “As long

as a sentence falls within the broad range of possible sentences that can be considered

reasonable in light of the [18 U.S.C.] § 3553(a) factors, we must affirm.” United States v.

Wise, 515 F.3d 207, 218 (3d Cir. 2008) (internal quotation marks and citations omitted).

       “[The] District Court may revoke a defendant’s supervised release and impose a

term of imprisonment” if it determines “that the defendant violated a condition of

supervised release.” United States v. Bagdy, 764 F.3d 287, 290 (3d Cir. 2014) (quoting 18

U.S.C. § 3583(e)(3)). The District Court may also impose a “term of supervised release




1
  The District Court had subject-matter jurisdiction under 18 U.S.C. § 3231. We have
appellate jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                             2
. . . following a term of post-revocation imprisonment[.]” United States v. Williams, 675
F.3d 275, 278 (3d Cir. 2012) (citing 18 U.S.C. § 3583(h)).

       Morrissey has a substantial criminal record and history of recidivism. In 2000,

Morrissey pleaded guilty to an offense that subjected him to lifetime community

supervision in New Jersey. Later, Morrissey pleaded guilty to a federal offense and was

sentenced to eleven months and twelve days’ imprisonment, followed by five years of

supervised release. Shortly after his release from prison, Morrissey was arrested for

assaulting his girlfriend and therefore violated the terms of his federal supervised release.

Morrissey pleaded guilty and faced a range of eight to fourteen months’ imprisonment

under the United States Sentencing Guidelines. Because Morrissey violated his

supervised release, the District Court had discretion to impose a term of supervised

release up to life. See 18 U.S.C. § 3583(h), (k). The parties asked for a downward

variance to six months’ imprisonment with no additional term of supervised release.

       The District Court then considered the § 3553(a) factors. It granted the parties’

request for a variance because six months’ imprisonment was enough, but not greater

than necessary, to serve the statutory purposes of sentencing. See 18 U.S.C. § 3553(a).

But the District Court rejected the parties’ recommendation that Morrissey not receive a

term of supervised release. In doing so, it cited Morrissey’s extensive history of

recidivism and that Morrissey violated the terms of his federal supervised release shortly

after it began. After acknowledging the restrictive terms of Morrissey’s lifetime state

supervision, the District Court concluded that Morrissey was “just not learning his

lesson.” App. 37. Thus, the District Court imposed a five-year term of supervised release,

                                              3
stressing the need to provide Morrissey with “educational treatment, vocational

training[,] or other correctional treatment in the most effective manner.” App. 38; see

also 18 U.S.C. § 3553(a)(2)(D). After Morrissey objected to the term of supervised

release as unnecessarily punitive, the District Court disagreed and again emphasized that

supervised release was necessary under the § 3553(a) factors.

       Given the District Court’s thoughtful reasoning, we cannot conclude that “no

reasonable sentencing court would have imposed the same sentence on [Morrissey] for

the reasons the [D]istrict [C]ourt provided.” Tomko, 562 F.3d at 568. Rather, the District

Court carefully considered the circumstances of Morrissey’s case and imposed a below-

range term of imprisonment and a within-range term of supervised release. See U.S.S.G.

§ 7B1.3(g)(2). “If the sentence is within the applicable Guidelines range, we may

presume that the sentence is reasonable.” United States v. Handerhan, 739 F.3d 114,

119–20 (3d Cir. 2014) (citation omitted). Nothing in the record overcomes that

presumption here. Nevertheless, Morrissey argues that the District Court abused its

discretion by unreasonably applying the § 3553(a) factors. We disagree. The District

Court’s reasoning was not “arbitrary, fanciful, or clearly unreasonable.” United States v.

Green, 617 F.3d 233, 239 (3d Cir. 2010) (citation omitted).

                                      *      *      *

       For these reasons, we will affirm the District Court’s judgment.




                                             4